       Case 2:17-po-00148-JTR        ECF No. 49   filed 08/10/20   PageID.104 Page 1 of 2


                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON
 1                          UNITED STATES DISTRICT COURT
 2                         FOR THE DISTRICT OF WASHINGTON                  Aug 10, 2020
                                                                                SEAN F. MCAVOY, CLERK
 3
 4   UNITED STATES OF AMERICA,                       No. 2:17-PO-0148-JTR-1

 5                         Plaintiff,                ORDER GRANTING MOTION TO
 6                                                   DISMISS PETITION AND QUASH
                           v.                        ARREST WARRANT
 7
 8   REBEKAH M. FORSMAN,                             MOTION GRANTED
                                                           (ECF No. 48)
 9
                           Defendant.
10
11         BEFORE THE COURT is the United States’ unopposed motion to dismiss
12   the petition alleging violations of supervision by Defendant in this matter and to
13   quash the corresponding arrest warrant. ECF No. 48. Defendant is represented by
14   Assistant Federal Defender Amy Rubin. Assistant U.S. Attorney David M. Herzog
15   represents the United States.
16         Defendant, currently residing and undergoing treatment at Eastern State
17   Hospital, has either resolved or is in the process of resolving her matters in
18   Spokane County and has taken steps to stabilize, including addressing her mental
19   health and substance abuse issues. ECF No. 48 at 4. Supervised, structured
20   housing is available to Defendant upon her release from Eastern State Hospital;
21   however, she is currently unable to be accepted into that housing situation given
22   the pending federal arrest warrant. Id. Consequently, the government has moved
23   to dismiss the pending petition and quash the pending arrest warrant so Defendant
24   can take advantage of the opportunity to transition from Eastern State Hospital to a
25   pro-social housing environment. ECF No. 48 at 4. The government conferred
26   with supervising probation officer Melissa Hansen and defense counsel Amy
27   Rubin and neither object to the dismissal of the petition or the quashing of the
28   arrest warrant. Id.

     ORDER - 1
      Case 2:17-po-00148-JTR    ECF No. 49   filed 08/10/20   PageID.105 Page 2 of 2




 1       In the interest of justice, IT IS HEREBY ORDERED:
 2       1.      The United States’ Motion to Dismiss, ECF No. 48, is GRANTED.
 3       2.      The September 2018 Petition in this matter, ECF No. 37, is
 4   DISMISSED WITH PREJUDICE.
 5       3.      The September 2018 Arrest Warrant, ECF No. 38, is QUASHED.
 6       4.      All further federal supervision of Ms. Forsman is TERMINATED.
 7       IT IS SO ORDERED.
 8       DATED August 10, 2020.
 9
10                              _____________________________________
                                          JOHN T. RODGERS
11                               UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
